Citation Nr: 0509686	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  03-29 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to separate compensable evaluations for each ear 
for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

The original and revised versions of Diagnostic Code 6260 
authorize a single 10 percent rating for tinnitus, regardless 
of whether it is perceived in one ear, both ears, or in the 
head, and preclude the assignment of separate ratings for 
bilateral tinnitus.


CONCLUSION OF LAW

Entitlement to separate compensable evaluations for bilateral 
tinnitus is precluded by law.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.14, 4.25, 4.87, Diagnostic Code 6260 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The Board notes that the issue of whether the veteran is 
entitled to separate ratings for tinnitus turns on an 
interpretation of the relevant regulation.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  Manning v. Principi, 16 Vet. App. 
534, 542-43 (2002).

The veteran is requesting a separate 10 percent evaluation 
for tinnitus for each ear.  The medical evidence shows that 
the veteran suffers from tinnitus, which has been found to be 
related to his military service.  In a March 2002 rating 
decision, the RO granted service connection for intermittent 
bilateral tinnitus, and assigned a 10 percent rating for such 
disorder pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260, 
effective from November 27, 2001.  
  
The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. §§ 4.85- 
4.87].  The former rating criteria provided a maximum 10 
percent rating for persistent tinnitus as a symptom of head 
injury, concussion, or acoustic trauma. 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  The revised regulation provided 
a maximum 10 percent rating for recurrent tinnitus, 
regardless of its etiology.  A note following the revised 
diagnostic code indicates that a separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

The regulation was revised further in May 2003 to add two 
additional notes following the diagnostic code as follows:

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

68 Fed. Reg. 25,822 (May 14, 2003).

VA's Office of the General Counsel (OGC) issued an opinion on 
the instant issue in February 2003.  In VAOPGCPREC 2-03, OGC 
noted that "tinnitus is the perception of sound in the 
absence of an acoustic stimulus." VAOPGCPREC 2-03 at p. 2, 
citing The Merck Manual 665 (17th ed. 1999).  The OGC 
referenced the notice of proposed rulemaking resulting in the 
amendment to Diagnostic Code 6260 in May 2003 for the medical 
explanation of tinnitus:

True (subjective) tinnitus does not originate in the inner 
ear, although damage to the inner ear may be a precursor of 
subjective tinnitus.  It is theorized that in true tinnitus 
the brain creates phantom sensations to replace missing 
inputs from the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of sound in the absence 
of an external stimulus, appears to arise from the brain 
rather than the ears.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing Diseases of the 
Ear, H. Ludman, and T. Wright, 6th ed., chapter 11; Phantom 
auditory perception (tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. Jasterboff, 
1990; and Mechanisms of Tinnitus. Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds.)].

Based on this medical explanation, the OGC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03, p. 3.  OGC, therefore, determined that the 
original and revised versions of Diagnostic Code 6260 
authorized a single 10 percent rating for tinnitus, 
regardless of whether it was perceived as unilateral, 
bilateral, or in the head, and precluded the assignment of 
separate ratings for bilateral tinnitus.

The regulations provide that except as otherwise provided in 
the Rating Schedule, disabilities arising from a single 
disease entity are to be rated separately.  38 C.F.R. § 
4.25(b).  The assignment of separate ratings is, however, 
dependent on a finding that the disease entity is productive 
of distinct and separate symptoms; the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  As the OGC 
opinion makes clear, the disease entity of "tinnitus" has 
but one symptom -- the perception of sound in the brain 
without acoustic stimulus.  Since tinnitus does not produce 
separate and distinct symptoms, the assignment of separate 
ratings for the right and the left ear is not appropriate.

While the Board notes that the veteran's representative has 
put forth legal arguments as to why separate compensable 
evaluations should be awarded for each ear for the veteran's 
tinnitus, the reality is that precedential opinions of the 
OGC are binding on the Board.  See 38 U.S.C.A. § 7104(c).  
For that reason the Board finds that all versions of 
Diagnostic Code 6260 preclude the assignment of separate 
disability ratings for bilateral tinnitus and that 10 percent 
is the maximum rating available for tinnitus as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).
  
In addition, a precedential opinion of the OGC is as binding 
on the ROs as it is on the Board; and thus, remanding the 
case to the RO would serve no useful purpose and accomplish 
nothing except to further delay resolution of this case.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis, 6 
Vet. App. at 430.  


ORDER

Entitlement to separate compensable evaluations for each ear 
for tinnitus is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


